DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
Per the BPAI decision rendered on 07/01/2022, the closest prior art of record does not disclose “wherein the GPU is responsive to second executable computer instructions that when executed on the GPU perform a second method comprising receiving the subset of the plurality of points from the CPU and rendering an image for display on the VR viewer based at least in part on the received subset of the plurality of points, wherein the selecting the subset of the plurality of points is at a first frame per second (FPS) rate and the rendering is at a second FPS rate that is faster than the first FPS rate” (in combination with the other claimed limitations and/or features), as claimed in independent claims 1, 11 and 19.
Dependent claims 2-10 are allowable as they depend from an allowable base independent claim 1.
Dependent claims 12-18 are allowable as they depend from an allowable base independent claim 11.
Dependent claim 20 is allowable as it depends from an allowable base independent claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674